Citation Nr: 1505632	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for the purpose of entitlement to Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.  He died in April 2010.  The appellant in this matter was married to the Veteran at the time of his death and contends she is his surviving spouse for purposes of benefits payable by the Department of Veterans Affairs (VA).
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by VA Regional Office (RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The appellant and the Veteran did not live together continuously from the date of their marriage until the date of the Veteran's death and their separation was not due to the misconduct of, or procured by, the Veteran without the fault of the appellant.


CONCLUSION OF LAW

The appellant is not recognized as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.5, 3.50, 3.53, 3.1000 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is the Veteran's surviving spouse for the purposes of payment of VA death benefits.  Benefits under Chapters 13 of 38 U.S.C. may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran for one year or more, or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304; 38 C.F.R. § 3.54 (2014).   The same criteria apply to "spouses" attempting to show entitlement to any accrued benefits.  38 C.F.R. § 3.1000(d)(1).  Likewise, the same criteria apply to "spouses" attempting to show entitlement to any pension benefits.  38 U.S.C.A. § 1541.

Under 38 C.F.R. § 3.50(a) , a spouse is a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person (1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; (2) who was the spouse of a Veteran at the time of the Veteran's death; (3) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (i.e., continuous cohabitation) except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; (4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person of the opposite sex and held himself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b). 

The evidence establishes that the Veteran and the appellant were married on October [redacted], 1994 in Hinds County, Mississippi.  The Veteran died in April 2010 and the appellant reports that she and the Veteran separated in March 2000 and did not live together for any period of time after that date.  Although the Veteran and the appellant did not live together for a 10 year period prior to his death, the appellant contends that she is his surviving spouse as they had spoken on several occasions about reconciling and were separated because of his family, friends, and substance abuse problems.  

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims (Court) identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the initial separation.  Id at 112.  Second, the separation must have been procured by the Veteran or due to the Veteran's misconduct, with the fault or the absence of fault to be determined based on an analysis of the conduct at the time of separation.  Id.  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to such a question, and, standing alone, do not constitute evidence of fault at the time of separation.  Id.  In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that under a proper interpretation of 38 C.F.R. § 3.53(b) , a separation by mutual consent, without an intent to desert, does not break the continuity of cohabitation.  Id.

The appellant essentially argues that while she and the Veteran were separated and did not live together for 10 years prior to his death, they are still deemed to have continuously cohabitated as the separation was due to the Veteran's misconduct, i.e. substance abuse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  In this case, the Board finds that the record does contain some contradictory information regarding the reason for the Veteran and appellant's separation based on conflicting statements provided by the appellant. 

In a statement accompanying her May 2010 claim for death benefits, the appellant reported that she and the Veteran separated because of problems with the Veteran's family ("his was family was always in our business").  In June 2010, she also stated that she and the Veteran separated because of his family and friends.  They had talked about reconciling, but she did not want to move back until he had stopped drinking and did not want to live in his family's home.  She has also reported that she received no spousal support from the Veteran during their separation, had not seen him for six months prior to his death, and did not know when he went into the hospital.  The December 2012 substantive appeal contains some statements regarding abuse of the appellant by the Veteran, but the appellant did not provide any specifics regarding this allegation.  In September 2010, the Veteran's father provided a statement noting that he had no knowledge of any agreement between the appellant and the Veteran to resolve their problems and resume living together.  

Other than the few statements discussed above, the record contains little information regarding the circumstances surrounding the cause of the Veteran and appellant's separation.  The Veteran's VA treatment records note a history of alcohol and cocaine use, but there is no objective evidence indicating whether these conditions played a role in the marital separation.  While the appellant has stated that she and the Veteran separated because of his substance abuse, in light of her initial and continued assertions that there were also problems with his family, the Board cannot conclude that the separation was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.  

Additionally, the actions and statements of both parties show that they did not separate for purposes of convenience, health, business, or any other reason which did not show an intent of desertion.  The appellant has reported that she had little contact with the Veteran during their separation and had not seen him during the six month period prior to his death.  In connection with a May 2007 claim for VA benefits, the Veteran stated that he and the appellant had divorced in 2002, though the record indicates that a legal divorce was never procured.  The appellant has also reported that she did not receive any spousal support from the Veteran and while they talked about ending their separation, they never lived together after March 2000.  The Board therefore concludes that the appellant did not live continuously with the Veteran from the date of their marriage to the date of his death, and she is not considered his surviving spouse for the purpose of entitlement to VA death benefits.  The claim is denied. 

As a final matter, the Board finds that the requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim and she has not identified any additional evidence that may support the claim. 


ORDER

Entitlement to VA death benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


